Name: Council Regulation (EC) No 814/2003 of 8 May 2003 amending Regulation (EC) No 2501/2001 applying a scheme of generalised tariff preferences for the period from 1 January 2002 to 31 December 2004
 Type: Regulation
 Subject Matter: international trade;  social affairs;  labour law and labour relations;  economic conditions;  trade policy;  environmental policy;  cooperation policy
 Date Published: nan

 Avis juridique important|32003R0814Council Regulation (EC) No 814/2003 of 8 May 2003 amending Regulation (EC) No 2501/2001 applying a scheme of generalised tariff preferences for the period from 1 January 2002 to 31 December 2004 Official Journal L 116 , 13/05/2003 P. 0001 - 0002Council Regulation (EC) No 814/2003of 8 May 2003amending Regulation (EC) No 2501/2001 applying a scheme of generalised tariff preferences for the period from 1 January 2002 to 31 December 2004THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) Since its entry into force on 1 January 2002, Regulation (EC) No 2501/2001(1) has been found to require certain amendments.(2) In particular, a specific provision should be introduced in order to allow any beneficiary country which would face a grave economic and financial crisis to be exempted from the graduation of new sectors. Furthermore, since the provisions of Regulation (EC) No 2501/2001 referring to sectors cannot apply to products to which no specific sector has been assigned, Annex III to the said Regulation should be amended so as to specify a sector for every product covered by any of the different arrangements.(3) It proved impossible to adopt the first decision envisaged in Article 12(5) of the abovementioned Regulation before 1 January 2003; it is therefore appropriate to provide that the removal of tariff preferences should apply, in two stages, from 1 November 2003 and 1 May 2004.(4) Regulation (EC) No 2501/2001 should therefore be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) 2501/2001 is hereby amended as follows:1. The following paragraph shall be added to Article 10:"3. The tariff preferences referred to in paragraphs 1 and 2 shall not apply to products of sectors in respect of which those tariff preferences have been removed, for the country of origin concerned, in accordance with column D of Annex I or a decision taken subsequently in accordance with Article 12.";2. Paragraph 6 of Article 12 shall be replaced by the following:"6. The first decision taken in accordance with paragraph 5 shall apply as follows:- it shall apply with respect to the removal of tariff preferences by 50 % as from 1 November 2003 and by 100 % as from 1 May 2004, in accordance with the procedure laid down in paragraph 1; and- it shall apply as from 1 January 2003 with respect to the re-establishment of tariff preferences, in accordance with the procedure laid down in paragraph 2.Subsequently, decisions taken in accordance with paragraph 5 shall enter into force on 1 January of the second year following the one during which they were taken.";3. The following paragraph shall be added to Article 12:"8. Where a beneficiary country records a decrease of at least 3 % of its real Gross Domestic Product, expressed in its national currency and in respect of the most recent 12-month period for which data are available, paragraph 1 shall not apply to the decisions taken in accordance with paragraph 5.";4. In Annex I, the explanatory part at the beginning shall be amended as follows:In the reference to "Column D", the parenthesis "(Article 7(8))" shall be replaced by "(Article 7(8) and Article 10(3))";5. In Annex II, the text under Point 4 ("Statistical sources") shall be replaced by the following:"The statistical source for per capita income is the World Bank's World Development Report, for quarterly gross domestic product the IMF International Financial Statistics, for manufactured exports the UN Comtrade statistics, and for Community imports the Comext statistics.";6. In Annex III a further sector, as set out in the Annex to this Regulation, shall be added.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 May 2003.For the CouncilThe PresidentM. ChrisochoÃ ¯dis(1) OJ L 346, 31.12.2001, p. 1.ANNEX(Sector to be added to Annex III as referred to in Article 1, point 6)">TABLE>"